TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-04-00281-CV


Edwin Dunk, Appellant

v.


Cleva Gandy and Ray Golather, Appellee






FROM THE DISTRICT COURT OF FAYETTE COUNTY, 155TH JUDICIAL DISTRICT

NO. 2001V-209, HONORABLE DAN R. BECK, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant Edwin Dunk has filed a motion to dismiss this appeal pursuant to the
parties' settlement agreement.  Accordingly, we grant appellant's motion and dismiss the appeal. 
See Tex. R. App. P. 42.1.


  
					W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellant's Motion

Filed:   September 10, 2004